Citation Nr: 1232208	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-45 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued on April 27, 2012, is warranted.   

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerves.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran had active service from March 1954 to June 1954.

This matter comes before the Board on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  On April 27, 2012, the Board issued a decision that denied service connection for PTSD, and determined that new and material evidence had not been submitted to reopen a service connection claim for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerves.

2.  Prior to the Board's April 27, 2012, decision, the Veteran failed to report to a February 2012 videoconference hearing.    

3.  A statement dated on April 25, 2012, from the Veteran indicating that he was not timely notified of his scheduled videoconference hearing was in VA's possession at the time of the Board decision, but was not a part of the claims file at the time of the Board decision.  

CONCLUSION OF LAW

Vacatur of the Board's April 27, 2012, decision as to the issues of entitlement to service connection for PTSD and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerves, is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

On April 27, 2012, the Board issued a decision that denied service connection for PTSD, as well as determined that new and material evidence had not been submitted to reopen a service connection claim for a gunshot wound of the right arm, with neuropathy of the ulnar and median nerves.

Historically, on the Veteran's substantive appeal received in November 2010, he requested a videoconference hearing.  In a January 2012 letter, the RO informed the Veteran that his hearing was scheduled in February 2012.  However, the Veteran failed to report to the hearing.  Nonetheless, in a letter dated on April 25, 2012, the Veteran indicated that he did not receive the hearing appointment letter until after the hearing was to take place.  

The Board notes that it is a basic principle of Veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Additionally, an appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.  

Thus, in light of the Veteran's statement indicating that he was not timely informed of his scheduled videoconference hearing, the Board has decided to vacate its April 27, 2012, decision, in order to ensure due process, and another hearing will be scheduled, as noted in the remand portion of this decision.  

Under 38 U.S.C.A. § 7252 , only a final decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims (Court). This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  

ORDER

The Board's April 27, 2012, decision which denied service connection for PTSD, as well as determined that new and material evidence had not been submitted to reopen a service connection claim for a gunshot wound of the right arm with neuropathy of the ulnar and median nerves, is hereby vacated. 


REMAND

Initially, the Board notes that, in March 2012, the Veteran's case was advanced on the docket.  Accordingly, the claim remains advanced on the docket, pursuant to 38 C.F.R. § 20.900(c)(9) and 38 U.S.C.A. § 7107(a)(2) (West 2002). 

As indicated above, the Board has vacated its April 27, 2012, decision in order to schedule the Veteran for another personal hearing.  Although the Veteran initially opted for a videoconference hearing, he most recently indicated that he would like an in-person hearing before a Veterans Law Judge sitting at the RO.  See August 2012 statement from the Veteran's representative.  As such, a Travel Board hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2011).  Expedited handling is requested.) 

Schedule the Veteran for a Travel Board hearing at the earliest opportunity.  Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


